Citation Nr: 1415213	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-15 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for prostate cancer and residuals, to include impairment of the colon and kidneys and urinary incontinence, for accrued benefits purposes.

4.  Entitlement to service connection for cataracts, for accrued benefits purposes.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), for accrued benefits purposes. 

6.  Entitlement to service connection for coronary artery disease (CAD), for accrued benefits purposes.

7.  Entitlement to service connection for anemia, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from June 1944 to June 1946.  While the claims were pending, the Veteran died in January 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the VA special claims processing unit located at the regional office (RO) in Cleveland, Ohio.  Original jurisdiction over the claims file has remained with the RO in St. Petersburg, Florida.  The Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to death pension has been raised by the record (see April 2008 notice of disagreement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of DIC based on service connection for the cause of the Veteran's death and service connection for prostate cancer and residuals, to include impairment of the colon and kidneys and urinary incontinence, cataracts, COPD, CAD, and anemia for accrued benefits purposes are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in January 2007.

2.  The Veteran was never a prisoner of war and was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  With respect to the claim of entitlement to DIC under 38 U.S.C.A. § 1318, it is the law, and not the facts, that is dispositive of the appeal; therefore, the duties to notify and assist imposed by VCAA are not applicable to that claim.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

DIC under 38 U.S.C.A. § 1318

VA pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service-connected disability that was rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) if the disability was rated by the VA as totally disabling continuously since a veteran' s release from active duty and for at least five years immediately preceding death; or (3) if the veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A.              § 1318(b).

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" means that at the time of death, the Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because; (1) VA was paying the compensation to the veteran' s dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the veteran' s 
whereabouts were unknown, but the veteran otherwise was entitled to continued 
payment based on a total service-connected disability rating; (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.

Based on the evidence of record, the Board find that the requirements of 
38 U.S.C.A. § 1318 for an award of DIC benefits are not met and will not be met in this case.  The Veteran was not service-connected for any disabilities during his lifetime.  The service records do not reflect that the Veteran was a POW.  Further, as apparent from the date of death and the fact that the Veteran was not service connected for any, the Veteran was not rated 100 percent disabled for the five years immediately following service separation.  

Finally, the Veteran was not rated 100 percent disabled for the 10-year period immediately preceding his death.  In this case, the Veteran first filed a claim for service connection for the additional issues on appeal (for accrued benefits purposes) in September 2007, and he died in January 2007; therefore, even if the accrued benefits issues were to be granted in this case, the effective date would be limited by the September 2006 date of receipt of the Veteran's claim.  For this reason, it is not legally possible to establish a 100 percent rating for a 10 year period to meet the eligibility requirement for DIC under 38 U.S.C.A. § 1318.  For these reasons, DIC under 38 U.S.C.A. § 1318 are precluded.  38 U.S.C.A. § 1318.  Per application of Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board need not review whether there is any disorder of record for which service connection could have been established and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. 
§ 1318, also known as "hypothetical entitlement."  Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22.

As the evidence shows the Veteran (i) was not continuously rated totally disabled during the 10 years preceding his death, (ii) did not die within five years of discharge from active duty, or (iii) was not a former prisoner of war, the criteria for DIC pursuant to 38 U.S.C.A. § 1318 have not been met; therefore, the appellant's claim is without legal merit and must be denied.  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal for DIC under 38 U.S.C.A. § 1318, being without legal merit, is denied.


REMAND

The Board finds that further development is required prior to adjudicating the appellant's claims.  See 38 C.F.R. § 19.9 (2013).  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In January 2012, the Board remanded the appeal, in pertinent part, to obtain treatment records identified by the appellant; however, it does not appear that ophthalmology treatment records from Robert Hillsgrove, M.D., as well as internal medicine treatment records from Gomez Del Rio, M.D., were requested, and efforts to obtain these records were not documented or mentioned in the claims file.  In a June 2012 written statement, the appellant indicated that treatment records from Dr. Hillsgrove and Dr. Del Rio were located at the Tampa VA Medical Center (VAMC) and requested that VA obtain these records.  Review of the record does not indicate that VA treatment records from the Tampa VAMC were ever requested.  VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.         § 3.159(c) (2013).  The RO/AMC should obtain and associate any pertinent VA treatment records from the Tampa VAMC related to treatment for the issues on appeal.  

Additionally, with regard to the DIC claim, the appellant has repeatedly asserted that the Veteran was exposed to radiation while serving aboard the USS Compton following the atomic bomb denotation at Hiroshima.  

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  38 C.F.R. § 3.309(d) (2013).  The documented causes of the Veteran's death, end stage renal disease and COPD (see January 2007 death certificate), are not found on the list of presumptive diseases caused by radiation exposure under 38 C.F.R. § 3.309(d).    

"Radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  

When such a claim is forwarded for review, the VA Undersecretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2).  In all other claims, Section 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records that may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

A "radiation-exposed veteran" is one who participated in a "radiation-risk activity" which includes participation in in the occupation of Hiroshima, Japan, by United States forces during the period beginning August 6, 1945 and ending July 1, 1946.  The Veteran's service personnel and treatment records confirm service on the    USS Compton (DD705) during World War II.  The appellant submitted a March 2008 Radiation Risk Activity Information Sheet from a different veteran who served on the USS Compton at the same time as the Veteran which relates that the USS Compton pulled into the Port of Kure, Japan, during mid-September 1945 and that service members walked through the affected areas of Hiroshima.  The Board finds the March 2008 Radiation Risk Activity Information Sheet to be competent and credible evidence that the Veteran was aboard the USS Compton in the Hiroshima port, served ashore in Hiroshima, and was exposed to a radiation risk.  

The Veteran died on January [redacted], 2007 and the immediate cause of death was listed as end stage renal disease and end stage COPD.  The list of radiogenic diseases found under 38 C.F.R. § 3.311(b)(2) does not include renal disease or COPD; however, a disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311(b)(4) (2013).  In an August 2013 private medical opinion,        Dr. W.H. opined that, based on the medical records, information provided, and further literature review, the Veteran's chronic renal failure, hypertension, and anemia are linked to his exposure to high levels of radiation.  Dr. W.H. noted that the cause of the Veteran's death was chronic renal failure, which is consistent with radiation nephropathy, a kidney injury caused by ionizing radiation, and that this chronic disease is reported in the long-term survivors of Hiroshima and Nagasaki.  The Board finds that competent medical evidence has been submitted that renal disease (one of the causes of the Veteran's death) is a radiogenic disease; therefore, the provisions of 38 C.F.R. § 3.311 apply to the DIC claim.  

Further, review of the record reflects that the Veteran's renal disease manifested more than five years after exposure to ionizing radiation. 

As there is a showing that the Veteran's cause of death was a radiogenic disease, the Veteran participated in a radiation risk activity, and the appellant has claimed that the Veteran's death is related to radiation exposure while in service, VA should request dose data from the appropriate office of the Department of Defense.  38 C.F.R. § 3.311(a)(2)(ii).  After the records have been obtained, they should be forwarded to the Under Secretary for Health for preparation of a dose estimate.  Id.  

To that end, on remand, the RO/AMC should request dose data from the Department of Defense pertaining to the Veteran's radiation dose in service based on participation in the American occupation of Hiroshima, Japan, prior to July 1, 1946.  The RO/AMC should then forward all records pertaining to the Veteran's radiation dose in service to the VA Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R.          § 3.311(a)(2)(iii).  Once the dose estimate is prepared, before the claim is adjudicated, it must be referred to the VA Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R.                      § 3.311(b)(1).  This regulation indicates that the Under Secretary for Benefits will make a determination as to whether it is at least as likely as not that the Veteran's renal disease (the caused his death) resulted from exposure to radiation in service.  38 C.F.R. § 3.311(c)(1)(i).

Accordingly, the issues of DIC based on service connection for the cause of the Veteran's death and service connection for prostate cancer and residuals, to include impairment of the colon and kidneys and urinary incontinence, cataracts, COPD, CAD, and anemia for accrued benefits purposes are REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the record treatment records from the Tampa VAMC regarding treatment of the Veteran by Robert Hillsgrove, M.D., and Gomez Del Rio, M.D.  

If the requested records are not available, or the search for such records otherwise yields negative results, provide the appellant with oral or written notice of that fact and make a record of any oral notice conveyed to the claimant.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, and notice that the claimant is ultimately responsible for providing the evidence.

2.  The RO/AMC should contact the appropriate office of the Department of Defense for dose data pertaining to the Veteran's radiation dose in service based upon participation in the American occupation of Hiroshima, Japan.

3.  Then, the RO/AMC should forward the Veteran's records concerning his radiation exposure, including the Department of Defense dose data, to the VA Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information is required regarding specifics of the Veteran's alleged exposure, the appellant should be contacted and asked to provide the information.

4.  If the above-requested development results in a positive dose estimate, the claim must be referred to the VA Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).

5.  Then, readjudicate the appeal.  If any issue remains denied, provide the appellant and representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


